Order modified by deleting from the decretal parts thereof paragraph numbered “ 2 ” and by amending decretal paragraph numbered “ 3 ” by adding thereto “ pursuant to the purported certificate of substitution of nominations above referred to,” and as so modified affirmed, without costs to either party. Hill, P. J., Heffernan, Brewster, Russell and Deyo, JJ., concur. Permission to appeal to the Court of Appeals granted. Hill, P. J., Heffernan, Brewster, Russell and Deyo, JJ., concur. [193 Misc. 10.]